Citation Nr: 0710826	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1968.

The issue of entitlement to service connection for 
schizophrenic reaction was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
April 1969.  The veteran did not appeal that determination 
within one year of the notification thereof; therefore, the 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.302 (2006).

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating action by 
the Los Angeles, California, Regional Office (RO), which 
denied the veteran's petition to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
diagnosed as paranoid schizophrenia.  The veteran perfected a 
timely appeal of that decision.  In August 2002, jurisdiction 
over the veteran's claims file was transferred from the RO in 
Los Angeles to the RO in San Diego.

On September 13, 2005, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge (VLJ), sitting at the RO.  A transcript of that hearing 
is also of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, the veteran requested a hearing before the 
Board in Washington, DC.  The veteran was scheduled for a 
hearing in March 2007.  In February 2007, the veteran's 
representative requested that the hearing be rescheduled and 
that the veteran be afforded a hearing via videoconference 
hearing at the San Diego, California RO.  

The Board has granted the veteran's motion to reschedule his 
hearing.  See 38 C.F.R. § 20.704 (2006).  Accordingly, the 
case is REMANDED for the following action:

The veteran is to be scheduled for a 
videoconference hearing at the RO before 
a member of the Board.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to the Board for further appellate review.  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




